Citation Nr: 1101495	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of dental 
trauma.

2.  Entitlement to service connection for a respiratory disorder.




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to December 
1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a March 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2008, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration, including to try and obtain additional treatment 
records and to have the Veteran examined for a medical nexus 
opinion.


FINDINGS OF FACT

1.  The Veteran's respiratory disorder, including his asthma and 
bronchitis, first manifested more than one year after his 
military service and has not been linked by probative (meaning 
competent and credible) evidence to his service.

2.  The Veteran's dental disability, including loss of teeth #s 
1, 3, 13, 14, 15, 19, 30, and 31, is not the result of combat 
wounds or service trauma, nor has 
service-connected tooth #12 caused or exacerbated his dental 
disability.

3.  Periodontal disease and replaceable missing teeth secondary 
to periodontal disease, erosion, calcification, and bone loss, 
are not subject to 
service-connected compensation - only treatment, and only if the 
Veteran also meets the requirements of one of the classes of 
eligibility.




CONCLUSIONS OF LAW

1.  The Veteran's respiratory disorder was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  A dental disability involving teeth other than #12 also was 
not incurred in or aggravated by his active military service and 
is not proximately due to, the result of, or aggravated by this 
service-connected tooth #12.  38 U.S.C.A. §§ 1131, 1712, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.381, 
17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

These VCAA notice requirements apply to all five elements of a 
claim:  (1) Veteran status; (2) existence of a disability; (3) a 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  If, as 
here, the claim is for service connection, this notice should 
include information concerning the downstream disability rating 
and effective date elements of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



Ideally, this VCAA notice also should be provided prior to 
initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  If for whatever reason it was not, however, or 
the notice provided was inadequate or incomplete, this timing 
error can be effectively cured by providing any necessary notice 
and then readjudicating the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the RO sent correspondence in April 2005, November 2005, 
February 2006, March 2006, September 2006, August 2007, November 
2007, August 2008, and September 2009 discussing the type of 
evidence and information needed to substantiate the claims and 
apprising the Veteran of his and VA's respective responsibilities 
in obtaining this supporting evidence.  And although all of those 
letters were not sent prior to initially adjudicating the claims, 
so were not issued in the preferred sequence, the AMC's remand 
and rating development team at the RO in Huntington, West 
Virginia, has readjudicated the claims in the September 2010 
SSOC, so since the provision of even the additional VCAA notices 
that did not precede the initial adjudication of the claims.  So 
the claims have been reconsidered since providing all necessary 
VCAA notice.  The timing error in the provision of the post-
adjudicatory notice therefore has been rectified ("cured").  
See again Mayfield and Prickett, supra.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  38 C.F.R. § 3.159(c), (e).  This 
included trying to obtain the additional records cited in the 
Board's July 2008 remand and apprising the Veteran of any of 
these records that were not obtained.  In his most recent 
statement in support of claim (VA Form 21-4138) and response to 
the September 2010 SSOC, the Veteran indicated he had more 
information or evidence to submit in support of his appeal.  He 
therefore asked VA to wait the full 30-day period to give him a 
chance to submit this information or evidence.  He also indicated 
that he understood that, if this evidence was not submitted 
within the 30-day period, his case would be returned to the 
Board.  He did not submit any additional evidence within the 
required 30 days, so the Board is proceeding with the 
adjudication of his claims since there was substantial compliance 
with the Board's July 2008 remand directives - both in terms of 
obtaining (or trying to obtain) the additional treatment records 
mentioned and having him examined for a medical nexus opinion 
concerning his dental claim.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008).

The Board has not requested or obtained a medical examination for 
an additional nexus opinion concerning his claim for service 
connection for a respiratory disorder because there is no 
competent and credible evidence associating this disorder 
with his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).  However, where the Board makes a finding 
that lay evidence regarding an in-service event or injury is not 
credible, a VA examination is not required.  See Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010).  Thus, the duty to assist the 
Veteran in developing his claims also has been satisfied.



Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain diseases are chronic, per se, meaning permanent, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree (generally of at least 10-
percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary and does not include any of the conditions 
specifically at issue in this appeal, including the bronchitis 
and/or asthma the Veteran says comprise his respiratory disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if applicable.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).



But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).



Service connection also may be granted on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected disability has 
aggravated a non-service-connected condition, but in this latter 
instance the Veteran is only compensated for the degree of 
disability over and above that existing prior to the aggravation.  
38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).

To establish entitlement to service connection on this secondary 
basis, there must be:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the service-
connected disability and the current disability - either in the 
way of causation or aggravation.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

Respiratory Conditions

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that the Veteran 
must first establish he has current disability on account of the 
alleged condition.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There then 
needs to be competent and credible evidence linking this current 
disability to his military service, including, if applicable by 
way of a service-connected disability.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).



The Veteran contends that, while in service, he was hospitalized 
twice for a breathing disorder, once while stationed in San 
Antonio, Texas, in 1981, and again while stationed in Wiesbaden, 
Germany, in 1984.  He says that, while hospitalized, he was 
administered treatment with a breathing machine and that ever 
since he has experienced asthmatic symptoms and bronchitis 
requiring an inhaler.

The Veteran's service treatment records (STRs) show two instances 
in which he was either hospitalized or received treatment for 
viral illnesses.  In February 1981, he was treated for an upper 
respiratory infection that included a sore throat, 
nasal congestion, and cough.  There was post-nasal drainage, but 
with no exudates or adenopathy.  His lungs also were clear.  The 
diagnosis was upper respiratory infection.  He was prescribed 
throat lozenges and cough medicine.  On follow-up examination in 
March 1981, he was still experiencing congestion.  He was 
prescribed a different cold medicine.  Nearly three years later, 
in January 1984, he was hospitalized when he began experiencing 
cramps, chills, and sweats.  He also had been vomiting.  His 
lungs were still clear.  The diagnosis was viral syndrome.  He 
developed a sore throat and antibiotics were prescribed.  He was 
hospitalized for four days until, on discharge, he reported that 
he was feeling better.  When subsequently examined in November 
1985 for separation from service, he denied having asthma, 
sinusitis, or ear, nose, or throat trouble, and no respiratory 
condition was diagnosed or otherwise noted.  His military service 
ended in December 1985.

As chronicity (permanency) in service has not been established, 
or is at least legitimately questionable, a showing of continuity 
of symptoms after discharge is required to support the claim for 
service connection for a respiratory disorder.  38 C.F.R. § 
3.303(b).



In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records.  But the Federal 
Circuit Court also indicated in Buchanan that the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.

One of the reasons for remanding this claim in July 2008 was to 
try and obtain records (documentary evidence) concerning 
treatment the Veteran purportedly had received since service for 
respiratory problems, including from D.G.P., M.D.  And although 
it was requested on remand that the Veteran complete and submit 
the authorization form (VA Form 21-4142) needed to request and 
obtain this private physician's records, the Veteran did not 
respond to this request.  The duty to assist him in developing 
his claim is not a "one-way street."  If he wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As an unfortunate consequence, the only post-service record 
concerning a respiratory disorder is a September 2006 statement 
from Dr. D.G.P., a family practitioner, indicating the Veteran 
has suffered from respiratory conditions in the past that have 
required him to use inhalers to help control some of his 
asthmatic complaints.  But this historical reference does not 
date these complaints back to his military service or attribute 
his complaints to those he had in service.  So there is not the 
required confirmation of continuous symptoms since service or of 
a relationship or correlation between the complaints and symptoms 
he has had since service and those he had in service.  Moreover, 
since there was no discussion or clarification of just how long 
"in the past" he had suffered from respiratory conditions, the 
Board is only left to wonder just how much time potentially 
elapsed between the conclusion of his military service in 
December 1985 and the eventual recurrence of any respiratory 
disorder or related complaints.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Asthma and bronchitis are not the type of conditions that are 
readily amenable to lay diagnosis or comment on their etiology.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  And while the Veteran is 
competent, even as a layman, to proclaim having experienced 
respiratory-related complaints since service, he is not also 
competent to ascribe these complaints to a specific condition or 
diagnosis like asthma or bronchitis.  Washington v. Nicholson, 19 
Vet. App. 363 (2005).  Furthermore, his lay testimony, even if 
competent, also must be credible to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  And, here, given the lapse of so 
many years following service with no documented complaints of a 
respiratory disorder, much less objective clinical findings such 
as a pertinent diagnosis, the Veteran's lay testimony of having 
purportedly had respiratory related complaints and symptoms 
continuously since service is not credible - again, also 
considering that Dr. D.G.P. did not define the parameters of just 
what he meant by his reference to the Veteran having experienced 
respiratory conditions "in the past".  This statement was not 
tantamount to saying the Veteran necessarily had experienced 
these conditions since service.

For these reasons and bases, the preponderance of the evidence is 
against the claim, so there is no reasonable doubt to resolve in 
the Veteran's favor, and his claim accordingly must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Dental Disability

Dental conditions will be service connected under the following 
circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  (b) Each defective or missing tooth and each 
disease of the teeth and periodontal tissues will be considered 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  
When applicable, it will be determined whether the condition is 
due to combat or other in-service trauma, or whether the Veteran 
was interned as a prisoner of war.  (c) In determining service 
connection, the condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  Treatment 
during service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or more of 
active service.  (d) The following principles apply to dental 
conditions noted at entry and treated during service:  (1) Teeth 
noted as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service.  
(2) Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected on 
the basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service 
connected if extraction was required after 180 days or more of 
active service.  (5) Teeth noted at entry as non-restorable will 
not be service connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  (e) The 
following will not be considered service-connected for treatment 
purposes:  (1) Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more of 
active service.  

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief of 
Dental Service for beneficiaries defined in 38 U.S.C. 1712(b) and 
38 CFR 17.93 to the extent prescribed and in accordance with the 
applicable classification and provisions set forth in this 
section.

(a) Class I:  Those having a service-connected compensable dental 
disability or condition may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number of 
repeat episodes of treatment.

(b) Class II:  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if:  (A)\ They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 90 days 
after such discharge or release; (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed, and (D) Department of Veterans 
Affairs dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final period 
of service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge or 
release from a prior period of active military service, may apply 
for treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 days 
from the date of their final discharge or release.  (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days after 
the date of correction.  (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, naval 
or air service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) Department of Veterans Affairs dental examination 
is completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  (ii) Those veterans 
discharged from their final period of service before August 13, 
1981, who had reentered active military service within one year 
from the date of a prior discharge or release, may apply for 
treatment of service-connected noncompensable dental conditions 
relating to any such prior periods of service within one year of 
their final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.  (c) Class II (a): Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition or 
disability.  (d) Class II(b):  Those having a service-connected 
noncompensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days may be authorized any treatment as reasonably 
necessary for the correction of such service- connected dental 
condition or disability.  (e) Class II(c):  Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment.  (f) Class IIR (Retroactive): Any 
veteran who had made prior application for and received dental 
treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement of 
missing teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following conditions:  (1) 
Application for such retroactive benefits is made within one year 
of April 5, 1983.  (2) Existing Department of Veterans Affairs 
records reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III: Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV:  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V:  A veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g).

(j) Class VI:  Any veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.

38 C.F.R. § 17.161.

The RO (Veterans Benefits Administration (VBA)) determines 
whether a Veteran is entitled to service connection for a dental 
disability, whereas the local VA medical center (Veterans Health 
Administration (VHA)) determines whether he is eligible for VA 
dental treatment.

The Veteran in this case contends that, while in service, he fell 
while walking up some stairs and bit down on a drumstick causing 
trauma to tooth #12 and the surrounding teeth, including #s 1, 3, 
13, 14, 15, 19, 30, and 31.

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth", see 38 C.F.R. § 
3.381(a), and teeth lost as a result of loss of substance of body 
of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a result 
of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. 
West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of 
dental trauma, service connection may be considered solely for 
the purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).

Here, although the Veteran contends that his fall in service 
caused trauma to many other teeth (that is, aside from tooth #12 
that is already service connected), the VA examiner that 
evaluated the Veteran in August 2008, on remand, determined that 
any further dental trauma the Veteran sustained at the time of 
that fall did not result in his current dental condition, 
including the loss of the additional teeth mentioned.  In 
providing this opinion, this VA examiner reviewed the Veteran's 
service dental records and did not find evidence of any dental 
trauma due to a fall.  Rather, the records revealed he had 
several missing teeth upon entering service, including teeth #s 
1, 13, and 19, and that teeth #s 3, 14, 15, 30, and 31 were noted 
on entrance X-ray to have been severely eroded, decalcified, and 
abscessed prior to service and were extracted due to a natural 
progression of these conditions.  Further, tooth #20 was rotated 
prior to service and was unchanged during service.

In August 2010, a different VA dental examiner also reviewed the 
claims file for the pertinent history and determined the February 
1981 entrance dental X-ray examination in fact revealed teeth 
that were already fractured, including tooth #12, with carious 
root tips in #s 2, 3, 13, 14, 30, and 31.  This examiner further 
noted that, although in October 1981, the Veteran had tooth #12 
repaired due to a fracture, fractures could occur from caries and 
were not necessarily due to dental trauma.  


Accordingly, this examiner determined the fracture to tooth #12 
most likely occurred prior to service, and that there was no 
evidence the Veteran experienced further trauma to this tooth or 
to any other teeth from a fall during service.

Accordingly, because this evidence - especially in combination, 
does note indicate the Veteran sustained dental trauma in service 
due to loss of substance of body of maxilla or mandible due to 
trauma or disease such as osteomyelitis, rather, has been shown 
to suffer from replaceable missing teeth due to fracture and 
periodontal disease, he does not have a Class I service-
connectable dental disorder and is eligible for service 
connection for replaceable missing teeth for treatment purposes 
only.

In this additional consideration of whether the Veteran is 
entitled to service connection for treatment purposes only, the 
Board sees that he was discharged from service in December 1985 
and did not file a claim for service connection for a dental 
disability until nearly 20 years later, in March 2005.  Because 
he did not file a claim for service connection for a dental 
disability within one year of his separation from service, his 
claim is untimely, and he is not entitled to service connection 
for treatment purposes under Class II.  38 C.F.R. § 17.161(f).  
He also does not quality for treatment under Classes IIA, IIB, 
and IIC, as he does not have any dental disability stemming from 
combat wounds or service trauma, and he was not a prisoner of 
war.  Additionally, he is ineligible for treatment under Class 
IIR, as it is not shown that he filed any application for dental 
treatment prior to his current claim.

The Veteran also is ineligible for treatment under Class III, as 
there is no evidence demonstrating (nor has he alleged) that his 
dental problems have had any direct and material negative effect 
on any of his service-connected disabilities.  Similarly, 
treatment is not warranted under either Class IV or V, as at no 
time during the pendency of his appeal has he been receiving VA 
disability compensation benefits at the 100-percent level, nor 
has he participated in a rehabilitation program under 38 U.S.C. 
Chapter 31.

As well, there is no evidence of record showing the Veteran's 
dental problems are complicating a medical condition being 
treated under 38 U.S.C. Chapter 17 (i.e., the chapter governing 
access to, and provision of, VA health care), nor has he made any 
such allegation.  Consequently, he is ineligible for treatment 
under Class VI.

Turning next to his periodontal disease, the Veteran's service 
dental records show that several teeth were extracted during 
service due to caries and periodontal disease.  In August 2010, 
he submitted a supporting statement from his private dentist 
indicating that apparently the gingivitis that was treated while 
in the service progressed to periodontal disease.  This dentist 
then goes on to note this resulted in tooth decay and tooth loss.  
The missing teeth have allowed the adjacent and opposing teeth to 
shift and drift, in turn resulting in his teeth not occluding 
(aligning) properly.  Periodontal disease and gingivitis, 
however, are not recognized as disabilities for which VA 
compensation may be granted.  38 C.F.R. § 3.381.  Indeed, to the 
contrary, they are expressly precluded - even for treatment, 
except under certain specifically defined circumstances, none of 
which are herein presented.  This claim therefore also must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for a respiratory disorder is 
denied.

The claim for service connection for a dental disability also is 
denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


